EXHIBIT 99.1 CONTACT: Gary S. Maier Maier & Company, Inc. (310) 471-1288 MOTORCAR PARTS OF AMERICA REPORTS FISCAL 2013 FOURTH QUARTER AND YEAR-END RESULTS —Rotating Electrical Sales Up 18.2 Percent for Year— LOS ANGELES, CA – June 17, 2013 – Motorcar Parts of America, Inc. (Nasdaq: MPAA) today reported results for its fiscal 2013 fourth quarter and year ended March 31, 2013 – reflecting record sales for its rotating electrical business offset by the establishment of specific charge-off accruals related to its former undercar business segment. Rotating electrical net sales for the fiscal 2013 fourth quarter increased 11.8 percent to $58.0 million from $51.9 million for the same period last year.Gross profit for the rotating electrical segment for the fourth quarter was $18.1 million compared with $16.8 million a year earlier.Gross profit as a percentage of sales for the rotating electrical segment was 31.2 percent compared with 32.5 percent last year.Excluding certain undercar-related costs and non-cash expenses noted in the Reconciliation of Non-GAAP Financial Measures tables below, adjusted EBITDA for the company’s rotating electrical segment was $10.5 million compared with $10.3 million for the same period a year earlier, and adjusted net income was $3.6 million, or $0.26 per diluted share, compared with $3.7 million, or $0.30 per diluted share, for the same period a year earlier. The company reported a consolidated net loss for the fiscal 2013 fourth quarter of $73.7 million, or $5.09 per share, compared with a net loss of $12.9 million, or $1.03 per share, a year earlier.Consolidated results include specific charge-off accruals related to the company’s investment in its former undercar business segment, and the required impairment of all intangible assets on Fenco’s balance sheet as a result of its pending liquidation.On a non-GAAP adjusted basis, consolidated net loss was $2.1 million, or $0.14 per share compared with a net loss of $4.0 million, or $0.32 per share, a year ago. Rotating electrical net sales for fiscal 2013 increased 18.2 percent to $213.2 million from $180.4 million for the prior fiscal year.Gross profit for the rotating electrical segment for fiscal 2013 was $69.3 million compared with $57.3 million a year earlier.Gross profit as a percentage of sales for the rotating electrical segment was 32.5 percent compared with 31.8 percent last year.Excluding certain undercar-related costs and non-cash expenses noted in the Reconciliation of Non-GAAP Financial Measures tables below, adjusted EBITDA for the company’s rotating electrical segment was $41.2 million compared with $32.1 million for the prior fiscal year, and adjusted net income was $13.8 million, or $0.98 per diluted share, reflecting higher interest expense, compared with $13.0 million, or $1.04 per diluted share, for fiscal 2012. (more) Motorcar Parts of America, Inc. 2-2-2 The company reported a consolidated net loss for fiscal 2013 of $91.5 million, or $6.39 per share, compared with a net loss of $48.5 million, or $3.90 per share, a year ago. Consolidated results include specific charge-off accruals related to the company’s investment in its former undercar business segment, and the required impairment of all intangible assets on Fenco’s balance sheet as a result of its pending liquidation.On a non-GAAP adjusted basis, consolidated net loss was $12.2 million, or $0.85 per share compared with a net loss of $10.4 million, or $0.84 per share for the same period a year earlier. “While we had made significant progress in our turnaround efforts for Fenco, it became clear that the cost savings and operational efficiencies that we achieved were not sufficient to continue our investment under the existing economic model.However, our rotating electrical business is the cornerstone of our company and it is performing well. We expect continued growth, supported by strong liquidity with a cash position of $19.0 million and approximately $18.0 million available under the company’s revolving credit facility at fiscal year end.Our management team is resilient, our customers are supportive and we look forward to the opportunities ahead,” said Selwyn Joffe, chairman, president and chief executive officer of Motorcar Parts of America. Joffe noted that the company expects to realize tax benefits of approximately $30 million as a result of the losses incurred through Fenco, which should further enhance Motorcar Parts of America’s liquidity. He added that during the fourth quarter the company repurchased an aggregate 135, 327 shares and vested options at a weighted average price of $4.84, or a total of $654,675. Use of Non-GAAP Measures We define adjusted net loss as net loss adjusted for matters affecting net sales for our undercar product line, financing, consulting and other fees, share-based compensation expense, undercar product lines not supported, and other matters.We define Adjusted EBITDA as adjusted net income (loss), plus interest expense, income tax expense and depreciation and amortization.We calculate those measures for the entire company as well as the rotating electrical segment.Adjusted net loss does not reflect many items that affect the company’s net loss, including many items related to Fenco.Adjusted EBITDA does not reflect the impact of a number of items that affect the company’s net income, including financing, transition and acquisition-related costs.Adjusted EBITDA and adjusted net loss are not measures of financial performance under GAAP, and should not be considered as alternatives to net income or income from operations as a measure of liquidity.Adjusted EBITDA and adjusted net loss have significant limitations as analytical tools, and should not be considered in isolation, or as a substitute for analysis of the company’s results as reported under GAAP.For a reconciliation of net income (loss) to Adjusted EBITDA and adjusted net loss, for the company and the rotating electrical segment, see the financial tables included in the press release. (more) Motorcar Parts of America, Inc. 3-3-3 Teleconference and Web Cast Selwyn Joffe, chairman, president and chief executive officer, and David Lee, chief financial officer, will host an investor conference call the same day at 10:00 a.m. Pacific time to discuss the company’s financial results and operations. The call will be open to all interested investors either through a live audio Web broadcast at www.motorcarparts.com or live by calling (877)-776-4016 (domestic) or (973)-638-3231 (international).For those who are not available to listen to the live broadcast, the call will be archived for seven days on Motorcar Parts of America’s website www.motorcarparts.com.A telephone playback of the conference call will also be available from approximately 1:00 p.m. Pacific time on Monday, June 17, 2013 through 8:59 p.m. Pacific time on Monday, June 24, 2013 by calling (855)-859-2056 (domestic) or (404)-537-3406 (international) and using access code: 93948671. About Motorcar Parts of America Motorcar Parts of America, Inc. is a remanufacturer of alternators and starters utilized in imported and domestic passenger vehicles, light trucks and heavy duty applications.Motorcar Parts of America’s products are sold to automotive retail outlets and the professional repair market throughout the United States and Canada, with remanufacturing facilities located in California, Mexico and Malaysia, and administrative offices located in California, Tennessee, Mexico, Singapore and Malaysia.Additional information is available at www.motorcarparts.com. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for certain forward-looking statements. The statements contained in this press release that are not historical facts are forward-looking statements based on the company’s current expectations and beliefs concerning future developments and their potential effects on the company. These forward-looking statements involve significant risks and uncertainties (some of which are beyond the control of the company) and are subject to change based upon various factors.Reference is also made to the Risk Factors set forth in the company’s Form 10-K Annual Report filed with the Securities and Exchange Commission (SEC) in September 2012 and in its Forms 10-Q filed with the SEC for additional risks and uncertainties facing the company. The company undertakes no obligation to publicly update or revise any forward-looking statements, whether as the result of new information, future events or otherwise. ### (Financial tables follow) MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Statements of Operations Three Months Ended Twelve Months Ended March 31, March 31, (Unaudited) Net sales $ Cost of goods sold Gross profit Operating expenses: General and administrative Sales and marketing Research and development Impairment of goodwill and intangible assets - - Impairment of plant and equipment - - - Acquisition costs - - - Total operating expenses Operating (loss) income ) Other expense: Interest expense, net (Loss) income before income tax expense ) Income tax expense ) ) Net (loss) income $ ) $ ) $ ) $ ) Basic net (loss) income per share $ ) $ ) $ ) $ ) Diluted net (loss) income per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding: Basic Diluted MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Balance Sheets March 31, ASSETS Current assets: Cash $ $ Short-term investments Accounts receivable — net Inventory— net Inventory unreturned Deferred income taxes Prepaid expenses and other current assets Total current assets Plant and equipment — net Long-term core inventory — net Long-term core inventory deposits Long-term deferred income taxes Goodwill - Intangible assets — net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS'EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Customer finished goods returns accrual Other current liabilities Current portion of term loan Revolving loan - in default - Term loan - in default - Total current liabilities Term loan, less current portion Revolving loan - Deferred core revenue Customer core returns accrual Other liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock; par value $.01 per share, 5,000,000 shares authorized; none issued Series A junior participating preferred stock; par value $.01 per share,20,000 shares authorized; none issued - - Common stock; par value $.01 per share, 20,000,000 shares authorized;14,460,979 and 12,533,821 shares issued; 14,460,979 and 12,519,421 outstanding at March 31, 2013 and 2012, respectively Treasury stock, at cost, none at March 31, 2013 and 14,400 shares of common stock at March 31, 2012 - ) Additional paid-in capital Additional paid-in capital-warrant - Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' (deficit) equity ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ MOTORCAR PARTS OF AMERICA, INC. Consolidating Statement of Operations Year Ended March 31, 2013 MPA (1) Fenco (2) Eliminations Consolidated Net sales $ $ $
